Citation Nr: 9919395	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-81 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a total rating for compensation 
based on individual unemployability due to a service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which terminated the veteran's 
entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability, effective February 1, 1990.  The veteran filed a 
timely appeal to this adverse determination.

When this matter was previously before the Board in October 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran is service-connected for the following 
disorders:  a left below-the-knee amputation, rated at 40 
percent disabling; a right knee injury with patellectomy, 
rated at 30 percent disabling; a postoperative removal of the 
right kidney, rated at 30 percent disabling; a splenectomy, 
rated at 30 percent disabling; a fracture of the left femur, 
rated at 20 percent disabling; and burn scars of the fingers 
of the right hand, rated at noncompensably (zero percent) 
disabling.

3.  The veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for restoration of a total rating for 
compensation based on individual unemployability due to a 
service-connected disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.343(c), 
4.16(a), 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

A review of the record reveals that in a January 1976 rating 
decision, VA originally granted service connection for the 
following disorders:  a left below-the-knee amputation, a 
right knee injury with patellectomy, a postoperative removal 
of the right kidney, a splenectomy, a fracture of the left 
femur, and burn scars on the fingers of the right hand.  The 
effective date for the grant of service connection for these 
disorders was October 1, 1975.  In the same rating decision, 
the RO granted the veteran a total rating for compensation 
based on individual unemployability due to a service-
connected disability, also effective from October 1, 1975, as 
"his disabilities are of such severity that he is unable to 
hold a job."  Since these disabilities were deemed to be 
"static" in nature, the RO stated that no future physical 
examinations were needed.

In May 1994, the RO sent the veteran a letter stating that VA 
had received an Income Verification Match for 1990 which 
showed that the veteran had earned income which was not 
reported to VA.  The RO then sent Income Verification forms 
to the employers who had reportedly employed the veteran in 
1990, and received responses from these sources confirming 
his employment.

In August 1994, the RO proposed to terminate the veteran's 
entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability due to the fact that he reported on his yearly VA 
Forms 21-4140s that he had not been employed in the previous 
12 months, while the evidence indicated that he had been 
employed on a full-time basis by several employers. 

In June 1995, the veteran testified before an RO hearing 
officer.  In a Hearing Officer's decision dated later that 
same month, the Hearing Officer concluded that the proposal 
to discontinue entitlement to individual employability was 
warranted.

In August 1995, the RO issued a rating decision which 
effectuated the Hearing Officer's decision, and terminated 
the veteran's total rating for compensation based on 
individual unemployability due to a service-connected 
disability, effective February 1, 1990.  The veteran appealed 
this decision.

It appears that the RO has found the veteran to no longer be 
unemployable on two bases.  First, in its August 1995 rating 
decision the veteran was deemed employable solely due to the 
information regarding his actual employment.  In more recent 
rating decisions, the RO has found that, even though the 
veteran is currently not working, the medical evidence now 
shows that he is capable of substantially gainful employment.  
The Board shall address each of these bases in turn.

The evidence regarding the veteran's employment in the early 
1990's includes Income Verification reports completed by 4 
companies.  A report from Barcelona Courts indicated that 
information for 1990 was not available.  However, the veteran 
reportedly earned wages of $1,571.73 in 1992, and was not 
employed by that company in 1993.  A report from Helweg & 
Farmer Transportation Company, Inc. (Helweg) indicated that 
the veteran was employed by them as a school bus driver, and 
earned $2,206.16 in 1990, $5,214.84 in 1991, and $66.70 in 
1992, with the last payment occurring in January 1992.  A 
report from Sanchez Southwest, Ltd. (Sanchez) indicated that 
the veteran was paid a salary of $8,425.00 in 1990 for 
"full-time plus overtime" work.  A report from U.S. 
national Employee Leasing, Inc. indicated that the veteran 
was paid wages of $7,816.58 in 1990 for full-time work.  The 
Income Verification Match also indicated that the veteran 
earned $6,319 from Gorman Engineering of New Mexico in 1989, 
although it does not appear that an Income Verification 
report was received from this source.

Subsequently, the veteran submitted statements and 
Income/Employment Questionnaires from several alleged 
employers, in an effort to support his statements that the 
original Income Verification reports relied upon by the RO 
were misleading and, in some cases, incorrect.  In a 
statement dated in June 1996, Sanchez submitted a statement 
in which it reported the following:

In response to a recent inquiry for 
income and employment verification for 
[the veteran], we are not able to locate 
any records for this person.  We did 
however find evidence of [a person with 
the same last name but a different first 
initial] as having been employed in 1990 
with a total income being paid in the 
amount of $8,425.

The Board notes that the name of the employee reported by 
Sanchez has the same first initial and social security number 
as the veteran's wife.  In addition, the total income paid is 
identical to the total amount previously indicated was paid 
to the veteran.  This document thus supports and confirms the 
veteran's contention that it was his wife, not he, who was 
employed by Sanchez in 1990, and that the initial report 
relied upon by the RO was in error.

In addition, an Income/Employment Questionnaire was completed 
by Helweg, which indicated that the veteran had been employed 
as a school bus driver from September 15, 1990 to May 30, 
1991.  It was further indicated that this employment was 
temporary, and that, while it was full-time in nature, the 
veteran only worked approximately 20 to 25 hours per week.  
The stated reason for termination was that the veteran 
"stated that old injuries to legs causing pain and hard to 
safely operate bus."

In addition, an Income/Employment Questionnaire was submitted 
by Barcelona Court.  On this form, the Manager of Human 
Resources stated that "I cannot verify income or employment 
for this person.  Sorry for the inconvenience!"  It is 
unclear whether this inability to verify employment was due 
to a lack of records indicating that the veteran had worked 
there or due to legalities concerning disclosure.

In an August 1996 letter from the veteran accompanying this 
evidence, the veteran explained that the purpose of this 
evidence was to "verify that (1) when I did attempt to 
return to work, it was only on an experimental basis and/or 
(2) that the information obtained by the VA previously was 
incorrect."  In regards to the veteran's employment as a bus 
driver, which he has never disputed, he stated that "I feel 
that a review of my alleged work history will show that I 
attempted to return to work in 1990 as a school bus driver 
and was only able to for a period of 8 months.  This job was 
a temporary, part time position that only lasted for the 
duration of the school year.  This can hardly be considered a 
substantially gainful occupation.  What this does show is 
that, at best, this position was and should be considered 
marginal employment."

In October 1997, the Board remanded the veteran's claim to 
the RO.  In this remand, the Board detailed the employment 
information relied upon by the RO in terminating the 
veteran's total rating, including the amounts allegedly 
earned by the veteran in each of 1990, 1991, and 1992.  The 
Board stated that in reducing a 100 percent total rating for 
compensation based on individual unemployability due to a 
service-connected disability, caution must be exercised in 
such a determination that actual employability is established 
by clear and convincing evidence.  The Board also cited to 38 
C.F.R. § 3.343(c) (1998), which states, in pertinent part:

If a veteran with a total disability 
rating for compensation purposes based on 
individual unemployability begins to 
engage in a substantially gainful 
occupation during the period beginning 
after January 1, 1985, the veteran's 
rating may not be reduced solely on the 
basis of having secured and followed such 
substantially gainful occupation unless 
the veteran maintains the occupation for 
a period of 12 consecutive months.

The Board then noted that the income verification statements 
did not establish by clear and convincing evidence that the 
veteran had maintained substantial gainful employment since 
none of his employers reported him as having worked on a 
full-time basis for 12 consecutive months.  The Board also 
noted the prohibition of 38 C.F.R. § 4.16(a) (1998), which 
states that in evaluating total disability ratings for 
compensation based on individual unemployability, marginal 
employment shall not be considered substantially gainful 
employment.

The Board then noted that it "questions at this point what 
evidence clearly establishes that the veteran is 
unemployable."  The Board thus remanded the veteran's claim 
to the RO with instructions to, among other things, take 
appropriate steps to obtain information concerning the 
veteran's employment history since 1993, schedule the veteran 
for a VA Social and Industrial Survey, and schedule him for a 
VA examination to determine the nature and extent of his 
service-connected disabilities.  The RO was instructed to 
then review the veteran's claim, including "strictly 
applying the provisions of 38 C.F.R. §§ 3.343(c), 4.16(a)."

The veteran informed VA that the only employment that he had 
pursued since 1993 was a one-month trial employment with 
RasControls, Inc. in late 1995.  A Request for Employment 
Information in Connection with Claim for Disability Benefits 
received from RasControls, Inc. indicates that the veteran 
was employed there on a full-time basis from August 15, 1995 
to September 15, 1995, with a total salary of $949.17.  

The Board determines that, in light of the clarifications 
received from the veteran's alleged employers subsequent to 
the RO's rating action in August 1995, the objective evidence 
of employment does not establish that the veteran is no 
longer totally disabled. 

First, it now appears that the veteran was not employed by 
Sanchez in 1990, as confirmed by their statement of June 
1996.  Instead, it is now clear from recent documentation 
that the employee Sanchez referred to in its initial Income 
Verification report was not the veteran, but rather was his 
wife, who was an employee at that company in 1990.

Furthermore, although there is some evidence that the veteran 
may have been employed by Gorman Engineering of New Mexico in 
1989, U.S. National Employee Leasing, Inc. in 1990, and 
Barcelona Courts in 1992, this alleged employment has been 
disputed by the veteran.  In any case, in all three cases VA 
has been unable to verify the nature (i.e., part-time or 
full-time), type, or duration of employment at any of these 
sources.  Thus, the Board finds that there is no evidence 
that the veteran followed a "substantially gainful 
occupation" which was maintained for a period of 12 
consecutive months at any of these alleged employers.  As 
such, this alleged employment does not rise to the level of 
"clear and convincing evidence" of actual employability.

The only periods of employment which have been verified, i.e. 
the 9 months of employment at Helwig from August 1990 to May 
1991 and the 1 month at RasControls, Inc. from August to 
September 1995, also do not meet this high standard, as they 
do not show that the veteran maintained a gainful occupation 
for 12 consecutive months.  Furthermore, the Board notes the 
provisions of 38 C.F.R. § 4.18 (1998), which state, in 
relevant part:

With amputations, sequelae of fractures 
and other residuals of traumatism shown 
to be of static character...consideration 
is to be given to the circumstances of 
employment in individual claims, and, if 
the employment was only occasional, 
intermittent, tryout or unsuccessful, or 
eventually terminated on account of the 
disability, present unemployability may 
be attributed to the static disability.

The Board finds that the period of employment at Helwig was 
tryout in nature, as claimed by the veteran, and, furthermore 
was eventually terminated on account of the disability, as 
confirmed by Helwig on its Income/Employment Questionnaire.  
Alternatively, the Board notes that in a Decision on Waiver 
of Indebtedness dated in February 1996, the RO itself 
determined that "[i]t is true that the veteran did obtain 
some type of employment [in the early 1990's] but it was 
marginal at best." (emphasis added).  As noted previously, 
marginal employment is not considered substantially gainful 
employment.  Thus, the Board determines that the evidence of 
the veteran's actual employment was an insufficient basis on 
which to terminate his total rating.

However, the RO has also determined that, regardless of this 
employment evidence,  the medical evidence alone indicates 
that the veteran is now employable.  Relevant evidence 
includes a lengthy statement dated in April 1996 from Gary L. 
Smith, M.D., the veteran's treating physician at M. H. & D. 
Orthopedic Associates, Inc., a private health care facility.  
In this statement, Dr. Smith noted that "[the veteran] has 
been determined previously to be fully disabled and 
unemployable related to the injuries to his right and left 
leg.  These injuries have not changed, and in fact, have 
deteriorated somewhat over time.  I do believe that he 
remains fully disabled due to these two injuries."  This 
orthopedist then explained his medical opinion, detailing not 
only the veteran's medical conditions but also the specific 
functional impact his service-connected disabilities would 
cause in a work environment.  He also emphasized that the 
veteran's right and left knee disabilities, which the Board 
notes were the primary basis for the initial finding of 
unemployability in 1975, had become worse since that time and 
would continue to deteriorate.

In December 1997, the veteran underwent a VA joints 
examination.  This examiner detailed the veteran's medical 
disabilities, including "a state of knee ankylosis 
bilaterally," then offered the following opinion:  
"Regarding the question as to whether or not the veteran is 
totally disabled, in my professional medical opinion he is 
totally disabled."  This examiner noted only the veteran's 
leg and knee disorders in supporting this opinion.

In February 1998, the veteran underwent a VA Social and 
Industrial Survey by a Social Worker.  Following a detailed 
assessment of the veteran's medical, social and industrial 
history, the social worker offered the following assessment:

It is this interviewer's impression that 
the veteran cannot work due to the 
injuries he incurred while driving his 
motorcycle to the base in 1974.  [The 
veteran] has tried to return to work, but 
finds that he cannot do so because of the 
spasm in his legs and the chronic pain in 
his legs and back.  The examiner noted 
that the veteran had frequent spasms in 
his legs during the interview and had to 
get up and walk around to relieve them. 

In February 1998, the veteran again underwent a VA joints 
examination.  However, no medical opinion regarding 
employability was included with this report.

Therefore, in June 1998 the RO returned the veteran's claim 
file to the VAMC.  The RO requested that the examiner who had 
performed the February 1998 examination provide an opinion as 
to whether the veteran was precluded from performing 
substantially gainful employment due solely to his service-
connected disabilities.  The examiner was requested to offer 
reasons and bases for his opinion, and to reconcile any other 
medical opinions of record.

In July 1998, a physician who apparently had never examined 
the veteran offered the requested opinion.  It is not clear 
why the examiner who performed the actual February 1998 
examination could not offer the opinion, as requested, 
although the author of the opinion did note that he had 
reviewed the veteran's claims file, including the February 
1998 VA examination report.  This physician offered the 
following two-sentence opinion:



The veteran is clearly precluded form 
performing any physically demanding 
gainful employment due solely to his 
service connected disabilities.  There is 
nothing that indicates he is altogether 
incapable of sedentary activities, 
therefore he is not precluded from any 
and all substantially gainful employment.

No supporting findings or rationale for these conclusions 
were provided.

The Board finds that this evidence, when taken as a whole, 
does not indicate that the veteran is now employable.  The 
Board finds that the strongly-worded and definitive 
statements by Dr. Smith, the examiner who performed the 
December 1997 VA examination, and the VA Social Worker who 
interviewed the veteran in February 1998, all of which opined 
that the veteran was unemployable due solely to his service-
connected disorders, clearly outweigh the single contrary 
opinion rendered by a VA physician in July 1998 for three 
reasons.  

First, the first three opinions were all rendered following a 
thorough examination of the veteran and an in-person 
assessment of the impact of the veteran's service-connected 
disabilities on his ability to function.  By contrast, the 
most recent opinion was rendered by a physician who had never 
examined the veteran or been able to see first-hand the 
extent of his disabilities.

Second, the first three opinions were all included supporting 
rationales, including detailed assessments of the veteran's 
disabilities.  By contrast, the most recent examiner did not 
offer any supporting rationale whatsoever, but instead 
rendered a bald conclusion.

Finally, the opinion by Dr. Smith carries significant weight 
due to the fact that he is an orthopedist at a facility 
specializing in orthopedic disorders such as the veteran's 
disability.  In addition, the second opinion was rendered by 
a Social Worker, who presumably has expertise in evaluating 
the real-world social and industrial impact of disorders.  By 
contrast, because the credentials of the physician who 
rendered the most recent opinion were not provided, the Board 
finds that his opinion is less probative and persuasive than 
those provided by the orthopedic specialist and the VA social 
worker.

Therefore, the Board determines that, in the absence of clear 
and convincing evidence that the veteran is employable, 
restoration of a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is warranted.


ORDER

Restoration of a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is granted, subject to the controlling regulations 
governing the payment of monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

